Case 2:19-cv-01192-CJC-KS Document 1-1 Filed 02/15/19 Page 1 of 3 Page ID #:14




                           EXHIBIT “A”
Case 2:19-cv-01192-CJC-KS Document 1-1 Filed 02/15/19 Page 2 of 3 Page ID #:15




                                                                                        Nicholas Tardif
                                                                      Director, Business & Legal Affairs

                                                                                    250 West 57th Street
                                                                             New York, New York 10107
                                                                                 DIRECT: (212) 331-2235
                                                                           nicholas.tardif@umusic.com
January 17, 2019

VIA EMAIL & UPS

Netflix, Inc
c/o Lenny Wohl, Director, Music
100 Winchester Circle
Los Gatos, CA 95032
lwohl@netflix.com

       Re:     Drake: Rewriting the Rules

Dear Mr. Wohl:

       I am counsel for UMG Recordings, Inc., and its affiliated record label Republic Records
(“UMG”). I write on behalf of UMG and the recording artist Aubrey Drake Graham (“Drake”).
UMG is the exclusive licensee and distributor for all of Drake’s master recordings and videos,
pursuant to its contractual agreements with the Young Money and Cash Money record labels.

        It has come to our attention that today Netflix began distributing an unauthorized
documentary about Drake entitled “Drake: Rewriting the Rules” (the “Infringing Work”). The
Infringing Work appears to be available for streaming and download across Netflix’s website and
apps throughout the United States and Canada. The Infringing Work extensively uses over a dozen
Drake master recordings and videos throughout the film.

        Neither UMG nor Drake have any record of the film’s producers and/or distributors having
any license or permission to use or perform any of the Drake master recordings and videos featured
in the Infringing Work. As you know, the unauthorized reproduction, distribution, and/or
exploitation of Drake’s master recordings and videos in the Infringing Work constitutes copyright
infringement under the United States Copyright Act, 17 U.S.C. § 101, et seq.

        Accordingly, UMG requests that Netflix immediately remove Infringing Work from all
platforms, including the Netflix website and any apps. Please contact me upon your receipt of this
letter and to confirm that Netflix has removed the Infringing Work. Please also provide me with
documentation of any licenses, agreements, authorizations, and/or the legal basis if any, by or
pursuant to which the Infringing Work’s producers and/or distributors may claim any right to
exploit the Drake master recordings and videos in the Infringing Work.

                                                1
Case 2:19-cv-01192-CJC-KS Document 1-1 Filed 02/15/19 Page 3 of 3 Page ID #:16




       The foregoing is not intended to be a complete recitation of the facts pertaining to this
matter. Nothing herein shall be deemed an admission or waiver of any of UMG’s rights or
remedies, all of which are expressly reserved.



                                                           Sincerely,



                                                           Nicholas J. Tardif
                                                           Litigation Counsel



cc:    Alasdair McMullan (alasdair.mcmullan@umusic.com)
       David Benjamin (david.benjamin@umusic.com)
       Theo Sedlmayr (theo@saentlaw.com)




                                               2
